DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 12 July 2021.  A preliminary amendment was filed on 22 October 2021 amending claims 1 and 16, and cancelling claims 2, 6, 7, 9, 17, and 18.  Claims 1, 3-5, 8, and 10-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (product claims 1-16) in the reply filed on 12 October 2021 is acknowledged.  

Drawings
The replacement drawings received on 22 October 2021 are acceptable.

Domestic Benefit
This application makes reference to or appears to claim subject matter disclosed in provisional application No. 62/684,084, filed 12 June 2018.  However, each of claims 1, 3-5, 8, and 10-16 contains subject matter not described in the priority document.   Specifically, the limitations of a dry-applied adhesive, the width to height ratio of the air channels being from about 10:1 to about 20:1, and the width to width ratio of the flat areas to the air channels being about 6:1 to about 13:1 are not disclosed in the provisional application.  Accordingly, the claimed subject matter of claims 1, 3-5, 8, and 10-16 is not afforded the filing date of the provisional application on 12 June 2018, but rather the filing date of the non-provisional application on 18 June 2019. 

Claim Objections
Claims 1, 3-5, 8, and 10-15 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the last line of the claim misspells the word “of”, in the phrase “…the automotive lens devoid f any air bubbles therebetween.”
Claims 3-5, 8, and 10-15 should recite “The tint wrap according to claim…” to property refer to the previously recited tint wrap.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 10, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the claim purports to depend on claim 7, which is canceled.  The scope of the claim is thus unclear.  For examination purposes, the Examiner has considered this claim to depend on claim 1.
Regarding claim 10, the claim purports to depend on claim 9, which is canceled.  The scope of the claim is thus unclear.  For examination purposes, the Examiner has considered this claim to depend on claim 1.
Regarding claim 16, the reference to “the automotive lens“ lacks sufficient antecedent basis as no such lens is described in the claim.  See MPEP § 2173.05(e).  The Examiner suggests reciting “A tint film for wrapping an automotive lens for tinting thereof, …” to overcome this rejection.
Claim 16 at line 20 recites “the back liner”, but there is no antecedent basis for a back liner in the claim.  The Examiner suggests positively reciting a back liner in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold ‘641 (U.S. Pub. 2016/0244641).  
Regarding claims 1 and 16, Baetzold ‘641 describes a textured film including a pressure-sensitive adhesive which can be applied to a substrate and a textured release liner which acts as a mold and the adhesive forms around the textured surface to 
In Example 1B, the liner is then removed from the adhesive and the resulting PSA backed PVC film was applied by hand to a smooth glass panel.  See p. 14, [0131]. This reads on a dry-applied adhesive material as claimed because no solvent is used in the adhesive application process.
Baetzold further describes the textured release liner beginning at p. 2, [0042].  The liner includes a compelx topography with substantialy interconnected ridges which act as a mold for the pressure-sensitive adhesive, see p. 3, [0045].  The liner ridges thus form corresponding grooves in the adhesive layer. The grooves may be in regular or irregular patterns, see p. 3, [0048], and may be interconnected, see p. 3, [0049].  Various example configurations are shown in FIGS. 5A-5K, including repeating linear patterns, honeycomb patterns, serpentine pattern, a trunk and spoke pattern, and a network of cells having an ostensibly chaotic variation.  FIG. 12 (copied below) shows a sample cross-section of a roller which is used to apply the texture to the liner and thus the adhesive layer.  Note that the grooves have inwardly inclined walls from the (top) opening to the (bottom) wall as shown in FIG. 12.  

    PNG
    media_image1.png
    286
    838
    media_image1.png
    Greyscale

	The dimensions shown in FIG. 12 are exemplary, but Baetzold describes a broader range of dimensions than those depicted.  In the example shown in FIG. 12 and described at p. 13, [0125], the width to height ratio of an air channel is 100 microns to 25 microns, for a ratio of 4:1.  This is outside of the claimed range.  However, Baetzold teaches that the depth of grooves in the roller, which corresponds to the height of ridges in the liner and thus the depth of grooves in the pressure-sensitive adhesive, may range from 0.1 to 200 microns, preferably from 10-100 microns or 20-60 microns, see p. 3, [0050].  The width of the grooves can vary as needed, see p. 3-4, [0050], and the pattern of grooves may take any suitable pitch, see p. 3, [0049].
This allows for a width to height ratio of the air channels to be within a range that overlaps the claimed range.  For example, using a groove depth of 10 microns and the same 100 micron groove width, which is within the preferred range disclosed in Baetzold, results in a width to height ratio of 100 to 10 microns, or 10:1.  This is within the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Baetzold teaches that this configuration facilitates air egress during application of the films, see p. 3, [0045].  In the example 1B described at p. 14, [0131], upon installation of the film to a glass substrate, entrapped air was able to escape and thus no remaining entrapped air was visible as bulges by unaided eye inspection.  This reads on the air channels collapsing over a time frame providing for the top wall of the air channels to sealingly engage with a substrate devoid of any air bubbles therebetween as claimed.
The configuration including the liner reads on Claim 1, and the configuration with the liner removed reads on Claim 16.
Regarding claim 3, Baetzold teaches that the depth of the grooves may be from 0.1 to 200 microns and the width and pitch of the grooves may vary as needed, see p. 3-4, [0050].  Thus, if the groove width is 100 microns and the depth is about 6 microns, the resulting width to height ratio is 16.7:1 which is about 16:1.  Alternately, the depth can be about 10 microns and the width can be selected to be 160 microns for a resulting width to height ratio of 16:1.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Baetzold teaches that the “sidewalls” of the grooves may be any shape desired including a constant radius of curvature to a polygonal shape.  This allows for curved grooves which present a generally domed configuration as claimed.  See p. 3-4, [0050].
Regarding claim 5, In FIG. 12, the top wall of the groove is shown to have a flat configuration.  See p. 13, [0125].  Baetzold teaches that the “sidewalls” of the grooves may be any shape desired including a constant radius of curvature to a polygonal shape.  This allows for trapezoidal or rectangular grooves, see p. 3-4, [0050].  Such grooves exhibit a top wall which has a flat configuration as claimed.
Regarding claim 8, in FIG. 12, Baetzold shows a width of the flat area to be 670 microns which is less than 1 mm in length.  However, Baetzold also teaches that the pitch of the grooves can be selected for a suitable configuration, see p. 3, [0049].  This allows for a flat area width to be chosen to be 1 mm as claimed.
Regarding claim 10, in FIG. 12, Baetzold shows a width of the flat area to be 670 microns and the width of the grooves to be 100 microns, for a ratio of widths to be 6.7:1.  However, Baetzold also teaches that the width of the grooves can vary as needed and the pitch of the grooves can be selected for a suitable configuration, see p. 3-4, [0049-0050].  This allows for configurations in which the width to width ratio of the flat areas to the air channels is about 10:1. For example, the flat area width can be adjusted to 1 mm while the air channel width remains 100 microns, resulting in a width ratio of 10:1.
Regarding claims 11 and 12, Baetzold demonstrates several configurations of air channels in FIGS. 5A-5K.  Figures 5E, 5F, and 5K are repeated below for clarity.

    PNG
    media_image2.png
    263
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    381
    media_image3.png
    Greyscale

In FIGS. 5E and 5K, the intersections between a pair of laterally opposed peripheral edges are non-colinearly disposed along a continuous pathway as claimed in Claim 11, and in a zig-zag configuration as in Claim 12.
Regarding claim 14, Baetzold teaches that the adhesive layer after application has a thickness between about 1 to 10 microns (about 0.04 to 0.4 mils) on top of a substrate, see p. 7, [0078].  In Example 1A at p. 13, [0116], a 0.005 inch (5 mil) thick polyester film is used as a base layer.  In Example 1B at p. 14, [0130], a 0.002 inch (2 mil) thick polyester film is used as a base layer.  Adding the adhesive thickness to the base layer thickness results in the overall tint film thickness.  It is clear that a 0.003 inch (3 mil) thick tint film would be suitable based on the disclosure of Baetzold, for example 
Regarding claim 15, Baetzold teaches that the adhesive may be an acrylic pressure-sensitive adhesive, see p. 12, [0110].  This reads on the adhesive comprising acrylate as claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baetzold ‘641 (U.S. Pub. 2016/0244641) in view of WO 2007/079919 A1.  A machine translation of WO ‘919 was used for analysis.
Regarding claim 13, Baetzold ‘641 is relied upon as described above.  Although Baetzold describes a variety of air egress groove configurations at p. 3-4, [0049-0050] and FIGS. 5A-5K, the reference does not disclose that the corresponding pattern in the adhesive comprises an orange peel like texture.
WO ‘919 describes a patterned, detachable cover for adhesive layers of adhesive products, see abstract on original document.  One pattern disclosed is an irregular structure in the form of an orange peel structure formed by embossing processes or other surface treatment processes, see paragraph [0010].  Release liners with orange peel structure surfaces are also commercially available, see paragraph [0005].  The invention of WO ‘919 allows for improved air dissipation during the adhesive process, see paragraph [0007].
Baetzold ‘641 and WO ‘919 are analogous because they are similar in structure and function, as each describes adhesive backed articles including structured release 
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an orange peel textured release liner as taught in WO ‘919 resulting in an orange peel texture on the adhesive structure of Baetzold in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use an orange peel texture release liner to improve air egress during the adhesive process.  Furthermore, there is a reasonable expectation of success as WO ’919 teaches that the orange peel texture can be combined with a further three-dimensional pattern comprising a plurality of raised structures.  Additionally, such release liner are commercially available.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2019/193501 A1 describes chaotic non-continuous structures for functional adhesive systems in which an irregular pattern of grooves is used for air and fluid egress when applying an adhesive article to an adherend.
Baetzold ‘168 (U.S. Pub. 2017/0198168) is similar to Baetzhold ‘641 and also describes pigmented vinyl base layers with an acrylic adhesive with a structured release liner for air egress, and also teaches an additional coating on the base layer opposite of the adhesive layer.  The additional coating may have an orange peel texture.
Schurman (U.S. Pat. 11,180,682) filed on 05 October 2018 describes a repositionable cast vinyl film with an air-egress adhesive layer which is applied to vehicle components, in which the air release pattern results in the air channels becoming invisible after application.
Fleming (U.S. Pat. 7,687126) describes adhesive articles and release liners with specified dimensions of the grooves forming air egress channels in the adhesive article.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759